UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE TO/A (Amendment No. 2) Tender Offer Statement under Section14(d)(1)or 13(e)(1) of the Securities Exchange Act of 1934 EXCELSIOR LASALLE PROPERTY FUND, INC. (Name of Subject Company (issuer)) EXCELSIOR LASALLE PROPERTY FUND, INC.(Offeror and Issuer) (Names of Filing Persons (identifying status as offeror, issuer or other person) ClassA Common Stock, $0.01par value per share (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Henry I. Feuerstein Chief Executive Officer Excelsior LaSalle Property Fund, Inc. 225 High Ridge Road Stamford, CT 06905 (203)352-4400 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) Copies to: Michael L. Zuppone, Esq. Keith D. Pisani, Esq. Paul, Hastings, Janofsky&
